



WARNING

THIS IS AN APPEAL UNDER THE

CHILD AND FAMILY SERVICES ACT

AND IS SUBJECT TO S. 45 OF THE
    ACT WHICH PROVIDES:

45. (7)
The court may make an order,

(a)       excluding a particular
    media representative from all or part of a hearing;

(b)       excluding all media
    representatives from all or a part of a hearing; or

(c)       prohibiting the
    publication of a report of the hearing or a specified part of the hearing,

where the court is of the opinion
    that the presence of the media representative or representatives or the
    publication of the report, as the case may be, would cause emotional harm to a
    child who is a witness at or a participant in the hearing or is the subject of
    the proceeding.

45.
    (8)
No person shall publish or make public information that has the effect of
    identifying a child who is a witness at or a participant in a hearing or the
    subject of a proceeding, or the childs parent or foster parent or a member of
    the childs family.

45.
    (9)
The court may make an order prohibiting the publication of information that has
    the effect of identifying a person charged with an offence under this Part.




COURT OF APPEAL FOR ONTARIO

CITATION: Childrens Aid Society of the Region of Halton v. E.M., 2014 ONCA 11

DATE: 20140109

DOCKET: C57777

Juriansz, Hourigan and Benotto JJ.A.

BETWEEN

The Childrens Aid Society of the Region of
    Halton

Respondent (Respondent on Appeal)

and

E.M.

Applicant (Appellant on Appeal)

and

M. K.

Respondent
    (Respondent on Appeal)

E.M., acting in person

Laura R. Goldfarb, for the respondent
    Childrens Aid Society

No one appearing for the
    respondent M.K.

Heard and released
    orally: December 13, 2013

On appeal from the judgment of
    Justice John R. Sproat of the Superior Court of Justice, dated October 16,
    2013, dismissing the appeal from the order of Justice Roselyn Zisman of the
    Ontario Court of Justice, dated April 25, 2013.

ENDORSEMENT

[1]

The appellant is the biological mother of a 14-year old child. She
    appeals the order of Sproat J. which dismissed the appeal from an order of Zisman
    J. denying the appellant leave to bring a Status Review Application.

[2]

The child has been in the continuous care of the Childrens Aid Society
    since February 2008. She was made a Crown ward in August 2010. There was no
    appeal from that order which included detailed reasons. The child has now been
    placed for adoption with a couple who share her religious faith.

[3]

In March 2013, the appellant brought an application for leave to bring a
    Status Review Application. Zisman J. dismissed the motion, thereby denying
    leave. The appellant appealed this order to the Superior Court. The order of
    Sproat J. dismissing that appeal is before this court.

[4]

We are not persuaded by the appellants argument that the wrong test was
    applied by the appeal judge. An order for leave to bring a Status Review
    Application is discretionary and includes a consideration of the best interests
    of the child.

[5]

The appellant argues that the motion judge and the appeal judge both
    failed to review the evidence, did not consider the positive changes that she
    had made in her life and failed to consider the fact that the child is no
    longer in need of protection. In addition, she argues that the appeal judge did
    not consider the childs best interests.

[6]

While the positive changes in the mothers life were not contested, the
    appeal judge considered the best interests of the child in a broader context.

[7]

He said the following:

We are dealing with a child who is approaching her 14th
    birthday. There is no possible basis upon which the clock can be turned back
    and any thought could be given to, essentially, placing a child of this age
    with a mother with whom she has had very limited contact for so many years.
    That clearly could not be at all tenable or at all in the best interest of the
    child.

We now have a situation, and this was the situation in front of
    Zisman J., where the child wants to see the adoption proceed, but she does want
    to maintain some ability, if she sees fit, to have communication with her
    mother. Her best interests are clearly served by the process continuing toward
    the adoptive home thats been mentioned.

[8]

We agree.

[9]

The appeal judge made his decision mindful of the evidence and the
    paramount purpose of the
Child and Family Services Act
, R.S.O. 1990,
    c. C.11, which is to promote the best interests, protection and well-being of children.
    There was no legal error in the decision dismissing the appeal from the order
    of Zisman J.

[10]

The
    appeal is dismissed.

R.G. Juriansz J.A.

W. Hourigan J.A.

M.L. Benotto J.A.


